Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are also rejected 35 U.S.C. 103 as being unpatentable over machine translated Sadettin (DE 102010037328 A1) in view of Akutagawa et al (US 6,140,407). 
Regarding claim 1,  Sadettin teaches a teaches a pneumatic tire (1) comprising: a belt layer (7)  laminated and formed on an upper side of a carcass ply (12)  inside a tread portion; and a plurality of air vent cords (11) arranged between the carcass ply and the belt with a predetermined interval (“the air discharge threads 11 are arranged at a distance of 25 to 40 mm
As for Applicant’s claimed range of carbon black having a surface area (N2SA) in a range of 100-125 m2/g, analogous tire art, Akutagawa et al, discloses it is preferable to have a range of 70 to 180  m2/g, (column 2 lines 15-30). Akutagawa further discusses when “when it is less than 70 m2 /g, a grain size of the carbon black is too large and an electrically conducting path is difficult to be formed. When it exceeds 180 m2 /g, the electrical conduction property of the coating is high, but its cost is high, and the adhesion property of the coating to the tread outer surface and the like is degraded, resulting in a low durability of the coating” (column 2, lines 15-30). Additionally, Akutagawa discloses “the DBP absorption is defined to be 70 ml/100 g-180 ml/100 g. When it is less than 70 ml/100 g, a structure of an aggregate of the carbon black grain dose not almost developed, therefore, not only the electrically conducting path is formed, but also the coating itself according to the invention lowers in the reinforcing property. When it exceeds 180 ml/100 g, it is outside of a range of the colloidal properties of the carbon black used for the tire and its cost is high” (column 2 lines 23-33).  Hence, Applicant’s claimed ranges overlap with Akutagawa. 
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. Therefore, it would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in order to ensure electrical conductivity and coating durability. 
Applicant has added the claim limitation wherein the electrically conductive coating layer is coated by carbon suspension which includes components in a ratio of 50-60% by weight 
Regarding claims 3 and 5, Sadettin teaches wherein the air vent cord is made of at least one selected from a cotton cord, a nylon cord and a PET cord [0013] and the air vent cord has a thickness within a range of 170D to 500 D (denier) [0015]. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over machine translated Sadettin (DE 102010037328 A1) in view of Akutagawa et al (US 6,140,407 and further in view of Sid-Ahmed (US 5,221,382).
Sadettin does not explicitly teach the air vent cord exhibits a tension of 0.25 kgf or more. However, Sadettin’s air vent cord is similar to the applicant’s structure and thus, has similar properties. Therefore, the claimed physical properties implicitly would have been achieved by the air vent cord as claimed and rendered obvious (MPEP 2112.01(I,II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application .
Response to Arguments
Applicant's arguments filed 2/02/2021 have been fully considered but they are not persuasive. 
Applicant’s remarks and the affidavit filed appear to try to establish the newly claimed range of N2SA as providing unexpected results.  A successful showing of unexpected results regarding a narrower range than was originally claimed/taught would bring forth a new matter issue, as it would show that the newly claimed range is a different invention than the originally disclosed range.  See MPEP 2163(I)(B).  No new matter issue has been made at this time, as arguments of criticality and unexpected results are not persuasive.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02 (d)). 
Applicant argues Akutagawa discloses the N2SA is define be 70-180 m2/g while Applicant’s is limited to 100 -125 m2/g. Although Applicant’s range is narrower, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Furthermore, since Akutagawa discloses when the surface area is too small, the grain size of the carbon black is too large and an electrically conducting path is difficult to be formed and when is the surface area is too large, the electrical conduction property of the coating is high, but its cost is high, and the adhesion property of the coating to the tread outer surface and the like is degraded, resulting in a low durability of the coating. Thus, it is recognized in the art that carbon black size can control the conductivity and coating durability. It would have been obvious to one of ordinary skill in the art would to come across the range claimed by Applicant through routine experimentation and in order to balance durability the electrical conductive property. Furthermore, it appears that Applicant’s results are pointing towards a quality control assessment and not unexpected results. From the results and the attached Affidavit, Applicant’s criticality regarding deviations is not the particle size but dependent on the way the coating is formed (the majority of produced tires exhibit good electrical conductivity, with the deviations 
For these reasons, Applicant’s arguments are not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749